United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1176
Issued: December 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2018 appellant filed a timely appeal from a May 7, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established eligibility for continuation of pay (COP).
FACTUAL HISTORY
On March 22, 2018 appellant, then a 27-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 12, 2018 she injured her back and neck in a motor vehicle
accident. Her supervisor signed the CA-1 form on March 22, 2018. Appellant stopped work on

1

5 U.S.C. § 8101 et seq.

March 13, 2018 resumed work on March 21, 2018. The claim form indicated that the employing
establishment received notice of the injury on April 30, 2018.
Appellant’s supervisor provided her with a signed authorization for examination and/or
treatment (Form CA-16) on March 12, 2018. The form listed the history of injury as a motor
vehicle accident on March 12, 2018.
OWCP, on May 7, 2018, accepted the claim for a strain of the muscle, fascia, and tendons
of the lower back.
By decision dated May 7, 2018, OWCP denied appellant’s claim for COP for the period
from March 13 to April 27, 2018. It found that she had not reported her injury on an approved
form within 30 days. OWCP advised appellant that its denial of COP did not affect her entitlement
to compensation benefits and, thus, did not preclude her from applying for said benefits.
LEGAL PRECEDENT
Section 8118(a) of FECA2 authorizes continuation of pay, not to exceed 45 days, to an
employee who has filed a claim for a period of wage loss due to a traumatic injury with his or her
immediate superior on a form approved by the Secretary of Labor within the time specified in
section 8122(a)(2) of this title. This latter section provides that written notice of injury shall be
given within 30 days.3 The context of section 8122 makes clear that this means within 30 days of
the injury.4
OWCP regulations provide, in pertinent part, that to be eligible for continuation of pay, an
employee must: (1) have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time due to the need for medical examination and treatment; (2) file a Form
CA-1 within 30 days of the date of the injury (but if that form is not available, using another form
would not alone preclude receipt); and (3) begin losing time from work due to the traumatic injury
within 45 days of the injury.5
The employee must provide a written report on a Form CA-1 to the employing
establishment within 30 days of the injury.6 OWCP’s procedures provide that another OWCPapproved form, such as CA-2, CA-2a, or CA-7 forms, which contains words of claim, can be used
to satisfy timely filing requirements.7

2

5 U.S.C. § 8118(a).

3

Id. at § 8122(a)(2).

4

See M.B., Docket No. 17-1782 (issued February 5, 2018).

5

20 C.F.R. § 10.205(a)(1-3). See also M.B., id.

6

Id. at § 10.210(a).

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter 2.807.5
(June 2012).

2

The Board has held that section 8122(d)(3) of FECA,8 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because of
exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay. Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.9
ANALYSIS
The Board finds that appellant timely filed her claim for COP for her March 12, 2018
employment injury.
OWCP found that appellant’s claim for COP was untimely as she filed her claim more than
30 days after her March 12, 2018 work injury. The Board finds, however, that she signed and
submitted a CA-1 form for traumatic injury within 30 days of her March 12, 2018 work-related
injury. Appellant’s supervisor signed the CA-1 form she submitted for the March 12, 2018
employment injury on March 22, 2018. The supervisor also provided her with a signed CA-16
form authorizing medical treatment on March 12, 2018, the date of injury.
The employing establishment indicated on the CA-1 form that it had received notice of the
injury on April 30, 2018. The Board finds, however, that appellant’s supervisor’s signing of the
CA-1 form on March 22, 2018 clearly demonstrated that she had submitted written notice of her
work injury to the employing establishment on an approved form within 30 days.10 OWCP,
therefore, erred in denying her request for COP as untimely filed.11
On remand, OWCP should consider appellant’s timely request for COP. After such further
development as deemed necessary, it shall issue a de novo decision.12
CONCLUSION
The Board finds that appellant has established eligibility for continuation of pay (COP).

8

5 U.S.C. § 8122(d)(3).

9

See M.B., supra note 4; see also L.S., Docket No. 16-0088 (issued June 10, 2016); William E. Ostertag, 33 ECAB
1925, 1932 (1982)..
10

See L.S., Docket No. 11-1720 (issued February 13, 2012).

11

See Bossy W. Anderson, 41 ECAB 833 (issued June 20, 1990).

12

The Board notes that the employing establishment issued a Form CA-16 Authorization for Medical Treatment.
A properly completed CA-16 form authorization may constitute a contract for payment of medical expenses to a
medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: December 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

